Citation Nr: 0529423	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1991 to March 
1998 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
bilateral carpal tunnel syndrome.

The veteran filed his original claim in April 1998.  The RO 
issued a rating decision in November 1998 and denied the 
veteran's claim under the not well-grounded standard.  In 
August 2001, the RO again considered the veteran's claims 
under the new standard, the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran filed a notice of disagreement 
(NOD) in November 2001 and timely perfected his appeal in 
July 2002.  In April 2003, the Board referred the claims back 
for further development.  In October 2004, the Board remanded 
the claims back to obtain orthopedic and neurological VA 
examinations.  

The RO issued a supplemental statement of the case (SSOC) in 
July 2005 that continued the veteran's denial.  The claim for 
service connection for bilateral carpal tunnel syndrome has 
been returned to the Board for further adjudication.

The veteran's representative alleged on the August 2005 VA 
Form 646 that if the veteran did not suffer from bilateral 
carpal tunnel syndrome, that he suffered from other 
disabilities of the bilateral wrists and forearms.  This 
statement raises a claim for service connection for 
disabilities, other than carpal tunnel syndrome, of the right 
and left wrists.  As this claim has not been developed, it is 
referred back to the RO.

FINDINGS OF FACT

1.  The veteran's service medical records are absent of any 
evidence that he suffered from right or left carpal tunnel 
syndrome.

2.  The veteran does not currently suffer from right or left 
carpal tunnel syndrome.


CONCLUSION OF LAW

1.  Service connection for right carpal tunnel syndrome is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112,  1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303,  3.307, 3.309 
(2005).

2.  Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112,  1113, 1131, 
1137, 5107 (West  2002); 38 C.F.R. §§ 3.303,  3.307, 3.309 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 



II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2001 letter from the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The March 
2001 letter informed the veteran that VA would assist him in 
obtaining evidence such as medical records, employment 
records, or records from other Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The March 2001 letter requested that the veteran 
provide any medical evidence of his current disability or 
evidence that could show he had persistent or recurring 
symptoms of disability.  This could include treatment records 
of the claimed condition, statements by physicians and/or 
other health care professionals who treated him and lay 
statements by the veteran and/or others that described his 
symptoms and problems, in service and since service.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The March 2001 letter requested the 
veteran submit any evidence that supported his claim for 
service connection.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran's service entrance examination was negative for 
any complaints of carpal tunnel syndrome (CTS).  In September 
1996, the veteran complained of bilateral wrist pain.  He 
stated that it was worse in the evening than during the day.  
There was a dull ache and soreness and his wrists were 
sometimes tender to the touch.  No overt hand symptoms were 
noted and there was no numbness.  The veteran reported a 
family history of CTS.  He also stated that he worked 
extensively with computer keyboards.  The examiner concluded 
that the veteran suffered from bilateral wrist pain, but 
ruled out CTS.  The veteran was referred for nerve conduction 
studies.

In October 1996, the veteran submitted to nerve conduction 
studies.  The results were as follows:


Motor Nerve Conduction

Nerve 
& Site

Latenc
y
Amplitud
e
Segment
Latenc
y
Distanc
e
Conductio
n
Median 
Nerve-
Right 
Wrist
3.1 ms

17.40 mV
APB - 
Wrist
3.1 ms
60 mm
m/s
Median 
Nerve-
Right 
Elbow
8.0 ms
16.24 mV
Wrist - 
Elbow
4.9 ms
290 mm
59 m/s
Ulnar 
Nerve 
- 
Right 
Wrist
2.2 ms
15.61 mV
ADM - 
Wrist
2.2 ms
50 mm
m/s
Median 
Nerve 
- Left 
Wrist
3.0 ms
16.38 mV
APB - 
Wrist
3.0 ms
60 mm
m/s
Median 
Nerve 
- Left 
Elbow
7.7 ms
13.13 mV
Wrist - 
Elbow
4.7 ms
280 mm
60 m/s
Ulnar 
Nerve 
- Left 
Wrist
2.2 ms
12.80 mV
ADM - 
Wrist
2.2 ms
50 mm
m/s






F-waves

NERVE

LATENCY
Median nerve, right
27.7 ms
Ulnar nerve, right
28.6 ms
Medial nerve, left
27.1 ms
Ulnar nerve, left
28.4 ms

Sensory Nerve Conduction

Nerve 
& 
Site
Latency
Amplitud
e
Segment
Latency
Distanc
e
Conductio
n
Ulnar 
nerve
, 
Right
, 
Digit 
5
2.5 ms
13.37 µV
Digit 5 
- Wrist
2.5 ms
130 mm
51 m/s

Ulnar 
nerve
, 
Right
, 
Palm
1.4 ms
26.14 µV
Palm - 
Wrist
1.4 ms
80 mm
57 m/s
Media
n 
nerve
, 
Right
, 
Index 
Finge
r
2.6 ms
17.06 µV
Index 
finger 
- Wrist
2.6 ms
150 mm
57 m/s
Media
n 
nerve
, 
Right
, 
Palm
1.3 ms
43.80 µV
Palm-
Wrist
1.3 ms
80 mm
60 m/s
Ulnar 
nerve
, 
Left, 
digit 
5
2.3 ms
18.27 µV
Digit 5 
- Wrist
2.3 ms
140 mm
61 m/s
Ulnar 
nerve
, 
Left, 
Palm
1.4 ms
45.20 µV
Palm - 
Wrist
1.4 ms
80 mm
59 m/s
Media
n 
nerve
, 
Left, 
index 
finge
r
2.9 ms
16.50 µV
Index 
finger 
- Wrist
2.9 ms
160 mm
56 m/s
Media
n 
nerve
, 
Left, 
Palm
1.3 ms
77.12 µV
Palm-
Wrist
1.3 ms
80 mm
62 m/s

No electrophysiologic abnormalities were noted.  The examiner 
noted this to be a normal study.  There was no 
electrophysiologic evidence of a median neuropathy at the 
wrist on either side.

After discharge, in July 1998, the veteran participated in a 
general VA examination.  The veteran stated that he worked as 
a typist in 1994.  He started having problems with his hands 
falling asleep at night and tingling of the fingers.  The 
pain radiated from his wrist medially, just a small amount.  
He did have electromyograms at that time, which were 
negative.  He noted that his wrist pain has improved with the 
use of a brace, but occasionally he woke up to shake out his 
hands and the pain seemed primarily in the wrist itself and 
did not have significant radiation to the fingers of the 
medial forearm.  Upon examination of the wrists, there was 
full range of motion but motion did produce pain.  There was 
tenderness with palpation.  The Tinel's and Phalen's signs 
were negative and produced pain just in the wrist area, a 
band of approximately 3 - 4 cm.  It did not truly radiate 
down into the deeper parts of the hand or up into the 
forearm.  With regard to the CTS, the examiner noted a 
negative electromyogram and questionable objective findings, 
though pain was present.  X-rays of the wrists indicated that 
there was no bone or joint space abnormality noted.  The 
impression was negative.

In February 1999 the veteran participated in an 
electrophysiological study.  Motor studies of bilateral 
median and ulnar nerves showed normal DMLs, CMAP amplitudes, 
MNCVs and F-wave latencies, except borderline MNCV on the 
right ulnar nerve.  Sensory studies of the bilateral median 
and ulnar nerves show normal onset and peak SNAP latencies, 
amplitudes and SNCV's.  Bilateral median: radial peak latency 
comparison study was also normal.  Bilateral radial 
antidromic sensory studies were also entirely normal.  The 
impression was a normal electrophysiological study with no 
evidence of median or ulnar nerve entrapment.

In December 2004 the veteran participated in a VA joints 
examination.  The veteran indicated that he suffered 
discomfort at the thumb and fingers of both hands.  He was 
not deliberate in expressly suggesting the thumb, index and 
long fingers if either hand or exclusively involved, i.e. 
with the absence of symptoms of the fourth and fifth fingers 
bilaterally.  The complaints were noted to be somewhat of a 
glove distribution.  The veteran used nighttime splinting on 
occasion and he appeared to be more symptomatic at night.  He 
did not use splints during the day.  He had no history of 
injection of steroids underneath the transverse carpal 
ligament nor had he been to occupational therapy.  There was 
no adverse impact on the core functions of his employment 
with regard to his hands.

Physical examination of the right hand revealed a negative 
Tinel's sign as well as a negative Phalen's sign.  The 
veteran indicated that his fourth and fifth fingers were also 
involved with symptomotology during the pressure on the 
transverse carpal ligament, which was not a true Tinel sign.  
Monofilament testing of the hands on the right revealed good 
preservation of sensation of the thumb and fingers throughout 
with a 5.07/10 g monofilament.  The fist was complete 
bilaterally and grip strength was normal on the right.  The 
veteran had full, painless range of motion of the right wrist 
and the small joints of the fingers and thumb on the right.

Examination of the left hand revealed a negative Tinel sign 
yet again with involvement of the fourth and fifth fingers in 
the scope of symptomotology, i.e. numbness and tingling with 
direct pressure over the transverse carpal ligament at the 
heel of the left hand.  Phalen's sign was negative on the 
left.  The fist and grip was complete and full on the left 
and monofilament testing was intact.  Monofilament testing 
was wholly intact on the left hand.  He had no atrophy of the 
intrinsic musculature of either hand.  The veteran had full 
range of painless motion of the left wrist and the small 
joints of the fingers and thumb on the left.

The veteran also participated in nerve conduction studies.  
Motor studies of the bilateral median and ulnar nerves showed 
normal DMLs, CMAP amplitudes, MNCVs and F-wave latencies, 
except borderline MNCV on the right ulnar nerve.  Sensory 
studies of the bilateral median and ulnar nerves showed 
normal onset and peak SNAP latencies, amplitudes and SNCVs.  
Bilateral medial: radial peak latency comparison study was 
also normal.  Bilateral radial antidromic sensory studies 
were also entirely normal.  The impression was a normal 
electrophysiological study.  There was no 
electrophysiological evidence compared with neuropathy or 
entrapment neuropathy including carpal tunnel.  Cervical 
radiculopathy could not be excluded as a cause of the 
veteran's symptoms.  A radiological examination of the 
cervical spine including CT test of MRI test.

Overall, the examiner's impression was no diagnosis for 
either the right or left hand.  The examiner stated that 
speculation would merely be employed in light of the 
veteran's normal examination and electrodiagnostics in 1999 
and for this examination.  It was also noted that it was less 
likely as not that the veteran's complaints were reflective 
of carpal tunnel syndrome either on the right or left in view 
of his normal electrophysiologic testing.



IV.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran contends that he currently suffers from bilateral 
CTS.  The evidence of record fails to establish that the 
veteran has been diagnosed with CTS.  In September 1996 the 
veteran complained of bilateral wrist pain.  Following a 
thorough examination, the examiner concluded that the veteran 
suffered from bilateral wrist pain, but ruled out CTS.  In 
December 2004, following the VA joints examination and nerve 
conductions study, the VA examiner stated that it was less 
likely than not that the veteran's complaints were reflective 
of CTS.  The veteran has not presented any further evidence 
to demonstrate that he currently suffers from CTS.  As such, 
the veteran's claim fails with regard to element (1) of 
Hickson.

The veteran alleges that he currently suffers from CTS due to 
his extensive use of keyboards in service.  The evidence of 
record does establish that the veteran was seen for bilateral 
wrist pain, but fails to establish that the veteran suffered 
from CTS.  In fact, the examiner noted that CTS was ruled 
out.  As such, the veteran's claim fails with regard to 
element (2) of Hickson.

With regard to element (3) of Hickson, medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, there is no evidence of record that 
establishes the veteran's bilateral wrist pain in service was 
CTS.  There is also no evidence to indicate the veteran has a 
current disability.  The VA examiner of December 2004 also 
stated that it was less likely as not that the veteran's 
complained of condition was CTS.  As such, the veteran's 
claim fails in its entirety.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of service connection for right and left 
carpal tunnel syndrome must be denied.  See 38 U.S.C.A §5107 
(West 2002).

ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to service connection for left carpal tunnel 
syndrome is denied.



	                        
____________________________________________
	G.H. Shufelt 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


